DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  each of independent claims 1, 8 and 10 recites “a opposite surface”. This appears incorrect and should be “an opposite surface”. Claim 13 recites “a third groove… the third groove…”. This sounds awkward because there was no recitation of a first and a second groove in parent claim 10. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “a heat dissipation fin is provided on a surface of the heat dissipation member opposite to the facing surface of the heat dissipation member and has the recessed portion.” (emphasis added). This limitation is not supported in the original disclosure because the underlined portion basically means that the fin has the recess portion while it is the facing surface that has the recess portion according to parent claim 10.
Claim 19 recites “the high-frequency module according to claim 2, wherein the opposite surface of the sealing resin layer further has a vent groove, and the vent 
The claim 20 is basically the same as claim 19 in terms of language and depends on claim 3 which requires also the presence of a first groove deeper than the recess portion (figs. 3-4&14-15), and thus claim 20 has no support in the original disclosure.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-11 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatanaka et al. (US 2009/0091904, cited on IDS).

a.	Re claim 1, Hatanaka et al. disclose high-frequency module comprising: a circuit board 2 (fig. 13, [0082]; see remaining of disclosure for more details); a first component 4 and a second component (component 13 on the right side; see [0082]), the first component and the second component being mounted on one main (top) surface of the circuit board; a sealing resin layer 5 ([0082]) having a contact (bottom) surface in contact with the one main surface of the circuit board, an opposite (top) surface opposing to the contact surface, and side surfaces connecting edges of the contact surface to respective edges of the opposite surface (explicit on fig. 13), the opposite surface having a recessed portion (holes in which 51 extend), the sealing resin layer being configured to seal the first component and the second component; and a heat dissipation member 6 ([0131]-[0148]) disposed above the opposite surface of the sealing resin layer, wherein the recessed portion is disposed at a position overlapping the first component as viewed in a direction perpendicular to the one main surface of the circuit board.

b.	Re claim 2, the opposite surface of the sealing resin layer further has a first groove (hole in which 52 extends) deeper than the recessed portion, and wherein the first groove is provided between the first component and the second component and connected (thermally via 52, 6 and 51) to the recessed portion.



d.	Re claim 4, the recessed portion is comprised of a plurality of small depressions provided at a position overlapping the first component as viewed in the direction perpendicular to the one main surface of the circuit board (explicit on fig. 13).

e.	Re claim 10, Hatanaka et al. disclose high-frequency module comprising (see claim 1 rejection above for which section to read for each identified element): a circuit board 2 (fig. 15 and related text); a first component 4 and a second component 3, the first component and the second component being mounted on one main (top) surface of the circuit board; a sealing resin layer 5 having a contact (bottom) surface in contact with the one main surface of the circuit board, an opposite (top) surface opposing to the contact surface, and side surfaces connecting edges of the contact surface to respective edges of the opposite surface (explicit on fig. 15), the sealing resin layer being configured to seal the first component and the second component; and a heat dissipation member 6 having a facing (bottom) surface facing the sealing resin layer, the facing surface having a recessed portion (recess portion accommodating the portion of component 4 protruding from resin 5), wherein the recessed portion is disposed at a 

f.	Re claim 11, the recessed portion has a shape substantially the same as a shape of the first component as viewed in the direction perpendicular to the one main surface of the circuit board (this is implicit since the recessed portion is in intimated contact with the top surface and sidewalls of component 4).

g.	Re claims 15 and 16, see claim 4 rejection above. 

Claim(s) 1, 6, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabata et al. (US 2018/0033738).

a.	Re claim 1, Kawabata et al. disclose a high-frequency module comprising: a circuit board 20 (see figs. 13-17 and related text; see [0042] and remaining of disclosure for more details); a first component 31 and a second component 32, the first component and the second component being mounted on one main (top) surface of the circuit board; a sealing resin layer 40 ([0046]) having a contact (bottom) surface in contact with the one main surface of the circuit board, an opposite (top) surface opposing to the contact surface, and side surfaces connecting edges of the contact surface to respective edges of the opposite surface (explicit on fig. 13), the opposite surface having a recessed portion (see recess portion above 31; see also fig. 11 where the said recess portion is 47), the sealing resin layer being configured to seal the first component 

b.	Re claim 6, the opposite surface of the sealing resin layer further has a vent groove (concave portion at the sidewall of the resin 40 where layer portion 53 extends), and the vent groove extends from the recessed portion to an end portion of the sealing resin layer as viewed in the direction perpendicular to the one main surface of the circuit board (see figs. 14-17 where the vent groove extends from the recessed portion to an end portion of the sealing resin layer as viewed in the direction perpendicular to the one main surface of the circuit board).

c.	Re claim 14, a shield film 50&53 (figs. 13-17, [0080]) configured to cover at least the opposite surface and the side surfaces of the sealing resin layer is provided.

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (JP 2017028060, cited on IDS).

a.	Re claim 10, Sakai et al. disclose a high-frequency module comprising: a circuit board 10 (see fig. 14 and related text; see remaining of disclosure for more details); a first component 20 ([0017]) and a second component 23 ([0016]), the first component and the second component being mounted on one main (top) surface of the circuit 

b.	Re claim 13, the high-frequency module according to claim 10, further comprises: a third groove (groove in the top surface extending to the bottom level of portions 52i and corresponding to the footprint of portions 52i) provided in the opposite surface of the sealing resin layer, wherein the third groove surrounds the first component as viewed in the direction perpendicular to the one main surface of the circuit board (this is implicit in view of fig. 14). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US 2009/0091904, cited on IDS).

a.	Re claim 5, Hatanaka et al. disclose all the limitations of claim 1 as stated above except explicitly that the recessed portion has a shape substantially the same as a shape of the first component as viewed in the direction perpendicular to the one main surface of the circuit board. But Hatanaka et al. disclose that heat conductive paths 51, thus the recesses they are formed in, can have shapes and number changed as needed (see at least [0141]). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided thermal path 51 as a single entity having a quadrangular shape in a plan view (the component 4 has a quadrangular shape in a plan view as evidenced by fig. 12) as needed (for example for a component 4 having a hot spot of that general shape its top surface) via a non-inventive change in shape with a reasonable expectation of success (see MPEP 2144.04.IV and 2143.E).

.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US 2009/0091904, cited on IDS) in view of Mertol et al (US 6,114,761). 

Hatanaka et al. disclose all the limitations of claim 10 as stated above except explicit that a heat dissipation fin is provided on a surface of the heat dissipation member opposite to the facing surface of the heat dissipation member and that has the recessed portion. However, Mertol et al. disclose fins (54 or 55; see figs. 2A-B and related text as well as remaining of disclosure for more details) on surface of a heat dissipation layer (50 or 51) in order to enhance heat dissipation (col. 5 ln. 40 to col. 7 ln. 36). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided heat dissipation fins on the top surface of heat dissipation layer 6 in order to enhance heat dissipation.

Allowable Subject Matter
Claims 8 and 9 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tseng et al. (US 2006/0292741, figs. 6-7), Kang et al. (US 20100001410) and Yi et al. (US 2017/0309571) disclose modules similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899